DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lan et al. (US 20190020299 A1 – cited in IDS).

Regarding claim 1, Lan discloses a method for electronically controlling the supply of electric power to a polyphase motor (fig 1; [0304] As shown in FIG. 1, the topology 100 can include a motor 200. The motor 200 can be configured for converting electrical energy into mechanical energy. An exemplary motor 200 can include a multi-phase brushless direct current (BLDC) motor (e.g. “polyphase motor”).), the method comprising: 
supplying power to at least one phase of the motor with a first periodic or pseudo-periodic electrical signal capable of causing at least one selected from the group consisting of the motor and a structure linked to the motor to emit a first sound signal ([0014] In some embodiments of the disclosed method, the method further includes enabling the motor to generate an alert sound during the self-preheating. [0015] In some embodiments of the disclosed method, the enabling the motor to generate the alert sound occurs simultaneously with the self-preheating. [0021] In some embodiments of the disclosed method, an amplitude of the Q-axis current is selected to generate the alert sound at a target volume. [0022] In some embodiments of the disclosed method, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0061] In some embodiments of the disclosed system, the controller operates to enable the motor to generate an alert sound. [0062] In some embodiments of the disclosed system, enabling the motor to generate the alert sound occurs simultaneously with the self-preheating. [0064] a Q-axis current for vibrating a rotor about a stator in the motor to generate the alert sound. Also see [0109]-[0112]. [0379]-[0380], The preheat current 210 can sequentially and/or simultaneously preheat the motor 200 and generate the alert sound 280. For example, the preheat current 210 can simultaneously preheat the motor 200 and generate the alert sound 280. Advantageously, the alert sound 280 can inform an operator that the motor 200 is being preheated. User experience can thus be improved. [0381]-[0382] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans.), 
[0307] The motor 200 can self-preheat by using the preheat current 210. Stated somewhat differently, by receiving the preheat current 210, the motor 200 can generate heat within the motor 200. With the preheat current 210, the motor 200 can be stationary and/or can generate a mechanical motion.). 

Regarding claim 2, Lan discloses method as claimed in claim 1, wherein the motor is kept stationary by at least one selected from the group consisting of: supplying power to several phases of the motor with a first electrical signal generating, in the motor, a magnetic field rotating at a frequency greater than the stall frequency of the motor; supplying power to the at least one phase of the motor with a first electrical signal generating, in the motor, a static and pulsating magnetic field; supplying power to several phases of the motor with a first electrical signal generating, in the motor, two magnetic fields rotating in opposite directions at the same frequency; blocking the rotor by way of a brake or any other blocking member; braking or by loading the motor so as to increase the resistance of the load driven by the motor ([0307] The motor 200 can self-preheat by using the preheat current 210. Stated somewhat differently, by receiving the preheat current 210, the motor 200 can generate heat within the motor 200. With the preheat current 210, the motor 200 can be stationary and/or can generate a mechanical motion. [0334] One exemplary application of the method 400 is illustrated with reference to FIGS. 7 and 8. FIG. 7 shows an alternative embodiment of the motor 200 as comprising a three-phase AC motor; whereas, FIG. 8 shows reference frames for analyzing the motor 200 of FIG. 7. [0335] Turning to FIG. 7, the motor 200 is shown as including a stator 220 and a rotor 240 concentrically arranged about the stator 220. The stator 220 can include a predetermined number of coils A, B, C for a three-phase supply current. In other words, supply currents I.sub.A, I.sub.B, I.sub.C can pass through the coils A, B, C, respectively. The supply currents I.sub.A, I.sub.B, I.sub.C can include balanced AC currents, having a phase difference of 120 degrees therebetween. The coils A, B, C can be made of a conductive material, such as a metal and/or a metal alloy. The coils A, B, C can each generate respective magnetic fields (not shown) when the supply currents I.sub.A, I.sub.B, I.sub.C pass through the coils A, B, C. The magnetic fields can be controlled by controlling the supply currents I.sub.A, I.sub.B, I.sub.C. Optionally, each of the coils A, B, C can be wound around one or more cores (not shown). [0338] Turning to FIG. 8, a direct-quadrature-zero (dqo) transformation 260 for the motor 200 of FIG. 7 is shown. By changing reference frame, the dqo transformation 250 can mathematically transform the supply currents I.sub.A, I.sub.B, I.sub.C into a stationary three-phase system into a D-axis current and a Q-axis current in a rotating two-axis system. Thus, the dqo transformation 260 can simplify analysis of the motor 200. [0339] As shown in FIG. 8, the dqo transformation 260 can include an alpha-beta transformation 262 (or αβγ transformation or Clarke transformation). The alpha-beta transformation 262 can transform the supply currents I.sub.A, I.sub.B, I.sub.C in the stationary three-phase system into an α-axis current I.sub.α, and a β-axis current I.sub.β in a stationary two-axis system. [0340] The stationary three-phase system can be defined by A-axis, B-axis, C-axis aligned with the coils A, B, C, respectively. Exemplary supply currents I.sub.A, I.sub.B, I.sub.C can be expressed via following equations: [0342] The stationary two-phase system can be defined by α-axis and β-axis. FIG. 8 shows the α-axis of an exemplary stationary two-phase system as being aligned with the A-axis. By using the alpha-beta transformation 262, the supply currents I.sub.A, I.sub.B, I.sub.C can be transformed into currents I.sub.α, I.sub.β using the following equation: [0343] As shown in FIG. 8, the dqo transformation 260 can include a αβγ-to-dqo transformation 264 (or Park transformation). The αβγ-to-dqo transformation 264 can transform the currents I.sub.α, I.sub.β in the stationary two-axis system into a D-axis current I.sub.D and a Q-axis current I.sub.Q in a rotating two-axis system.[0365] The preheat current 210 (shown in FIG. 1) can be determined based on the temperature T.sub.M. Exemplary preheat current 210 can include a D-axis current I.sub.D. In one embodiment, the Q-axis current I.sub.Q can be equal to zero. Advantageously, the motor 200 (shown in FIG. 1) can be stationary with all electrical energy being converted to heat.). 

Regarding claim 3, Lan discloses the method as claimed in claim 1, wherein the method comprises: defining a first frequency of a first portion of the first electrical signal on the basis of a first portion of the first sound signal to be emitted by the at least one selected from the group consisting of the motor and the structure linked to the motor, and supplying power to the motor with the first portion of the first electrical signal at the defined first frequency ([0022] In some embodiments of the disclosed method, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0069] In some embodiments of the disclosed system, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0117] In some embodiments of the disclosed mobile platform, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0172] In some embodiments of the disclosed method, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0215] In some embodiments of the disclosed system, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0260] In some embodiments of the disclosed mobile platform, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans. [0382] A frequency of the Q-axis current I.sub.Q can be selected to generate the alert sound 280 at a target frequency. An amplitude of the Q-axis current I.sub.Q can be selected to generate the alert sound 280 at a target volume. For example, increasing the amplitude of the Q-axis current I.sub.Q can increase a volume of the alert sound 280. In one embodiment, tuning of the frequency and/or the amplitude of the Q-axis current I.sub.Q can be performed to achieve a desired effect of the alert sound 280). 

Regarding claim 4, Lan discloses the method as claimed in the claim 3, wherein the method comprises: defining a second frequency of a second portion of the first electrical signal on the basis of a second portion of the first sound signal to be emitted by the at least one selected from the group consisting of the motor and the structure linked to the motor, and supplying power to the motor with the second portion of the first electrical signal at the defined second frequency ([0022] In some embodiments of the disclosed method, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0069] In some embodiments of the disclosed system, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0117] In some embodiments of the disclosed mobile platform, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0172] In some embodiments of the disclosed method, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0215] In some embodiments of the disclosed system, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0260] In some embodiments of the disclosed mobile platform, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans. [0382] A frequency of the Q-axis current I.sub.Q can be selected to generate the alert sound 280 at a target frequency. An amplitude of the Q-axis current I.sub.Q can be selected to generate the alert sound 280 at a target volume. For example, increasing the amplitude of the Q-axis current I.sub.Q can increase a volume of the alert sound 280. In one embodiment, tuning of the frequency and/or the amplitude of the Q-axis current I.sub.Q can be performed to achieve a desired effect of the alert sound 280). 

Regarding claim 5, Lan discloses the method as claimed in claim 1, wherein the method comprises defining several different electrical signals capable of causing the at least one selected [0307] The motor 200 can self-preheat by using the preheat current 210. Stated somewhat differently, by receiving the preheat current 210, the motor 200 can generate heat within the motor 200. With the preheat current 210, the motor 200 can be stationary and/or can generate a mechanical motion. [0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans.). 

Regarding claim 6, Lan discloses the method as claimed in claim 1, wherein the method comprises defining an electrical signal allowing the at least one selected from the group consisting of the motor and the structure linked to the motor to emit an animal deterrence sound signal without the rotor of the motor rotating in relation to the stator of the motor ([0379] Turning to FIG. 15, the motor 200 is shown as being configured to generate an alert sound 280. In one embodiment, the preheat current 210 can enable the motor 200 to generate the alert sound 280. An exemplary alert sound 280 can comprise any audible sound, such as beeping, music, voice, and/or a combination thereof.). 

Regarding claim 7, Lan discloses the method as claimed in claim 1, wherein the method comprises defining an electrical signal allowing the at least one selected from the group consisting of the motor and the structure linked to the motor to emit an alarm sound signal without the rotor of the motor rotating in relation to the stator of the motor ([0307] The motor 200 can self-preheat by using the preheat current 210. Stated somewhat differently, by receiving the preheat current 210, the motor 200 can generate heat within the motor 200. With the preheat current 210, the motor 200 can be stationary and/or can generate a mechanical motion. [0379] Turning to FIG. 15, the motor 200 is shown as being configured to generate an alert sound 280. In one embodiment, the preheat current 210 can enable the motor 200 to generate the alert sound 280. An exemplary alert sound 280 can comprise any audible sound, such as beeping, music, voice, and/or a combination thereof. [0380] The preheat current 210 can sequentially and/or simultaneously preheat the motor 200 and generate the alert sound 280. For example, the preheat current 210 can simultaneously preheat the motor 200 and generate the alert sound 280. Advantageously, the alert sound 280 can inform an operator that the motor 200 is being preheated. User experience can thus be improved. [0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans. [0382] A frequency of the Q-axis current I.sub.Q can be selected to generate the alert sound 280 at a target frequency. An amplitude of the Q-axis current I.sub.Q can be selected to generate the alert sound 280 at a target volume. For example, increasing the amplitude of the Q-axis current I.sub.Q can increase a volume of the alert sound 280. In one embodiment, tuning of the frequency and/or the amplitude of the Q-axis current I.sub.Q can be performed to achieve a desired effect of the alert sound 280.). 

Regarding claim 8, Lan discloses the method as claimed in claim 1, wherein the method comprises defining the first electrical signal having a frequency evolving progressively over an entire frequency range ([0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans.). 

Regarding claim 9, Lan discloses the method as claimed in claim 1, wherein the method comprises a configuration phase comprising: defining a second electrical signal having a frequency evolving progressively over an entire frequency range extending from 500 Hz to 10 000 Hz; supplying the motor with power by the second electrical signal; receiving an indication by the user of a time when the at least one selected from the group consisting of the motor and [0377] A plurality of combinations of the proportional gains K.sub.p and the integral gains K.sub.i can be recorded via the controller 300 (shown in FIG. 1), in association with corresponding temperature increase rate. The controller 300 thereby can select a combination at least partially based on a target preheat duration. The target preheat duration can include a length of time that the preheating can be performed. An exemplary target preheat duration can be a built-in parameter stored in the controller 300 and/or a customizable parameter inputted into the controller 300. [0378] Additionally and/or alternatively, the D-axis current I.sub.D can be determined by open-loop control. For example, based on the temperature T.sub.M and the target temperature T.sub.N, the controller 300 can select a D-axis current I.sub.D that can increase the temperature T.sub.M to the target temperature T.sub.N within the target preheat duration. In one embodiment, via a tuning process, temperature increase achieved by a plurality of D-axis currents I.sub.D can be respectively monitored, results of which can be stored in the controller 300. The controller 300 can select the D-axis current I.sub.D based on the target preheat duration and/or the required temperature increase. [0379] Turning to FIG. 15, the motor 200 is shown as being configured to generate an alert sound 280. In one embodiment, the preheat current 210 can enable the motor 200 to generate the alert sound 280. An exemplary alert sound 280 can comprise any audible sound, such as beeping, music, voice, and/or a combination thereof. [0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans. [0383] In one embodiment, temperature increase achieved by a plurality of Q-axis current I.sub.Q can be respectively monitored, results of which can be stored in the controller 300 (shown in FIG. 15). The controller 300 can select and/or supply the Q-axis current I.sub.Q in any suitable manner. For example, to preheat the motor 200, the controller 300 can select the Q-axis current I.sub.Q based on the target preheat duration and/or the temperature increase to be achieved. The Q-axis current can thus be supplied to preheat the motor 200 for the target preheat duration. [0382] A frequency of the Q-axis current I.sub.Q can be selected to generate the alert sound 280 at a target frequency. An amplitude of the Q-axis current I.sub.Q can be selected to generate the alert sound 280 at a target volume. For example, increasing the amplitude of the Q-axis current I.sub.Q can increase a volume of the alert sound 280. In one embodiment, tuning of the frequency and/or the amplitude of the Q-axis current I.sub.Q can be performed to achieve a desired effect of the alert sound 280. [0388]-[0389] Turning to FIG. 18, an alternative embodiment of the method 400 is shown. As shown in FIG. 18, a preheat request can be received, at 402, from the remote control device 900. For example, the controller 300 (shown in FIG. 17) can receive the preheat request from the remote control device 900. The preheat request can request preheating of the mobile platform 100A (shown in FIG. 17) and/or one or more selected components of the mobile platform 100A, such as, for example, the motor 200.). 

Regarding claim 10, Lan discloses the method as claimed in claim 1, wherein the first electrical signal is a signal sampled at a frequency greater than or equal to 16 kHz, or wherein the first electrical signal is a polyphase signal each phase of which is supplied with power by a signal sampled at a frequency greater than or equal to 16 kHz ([0334] One exemplary application of the method 400 is illustrated with reference to FIGS. 7 and 8. FIG. 7 shows an alternative embodiment of the motor 200 as comprising a three-phase AC motor; whereas, FIG. 8 shows reference frames for analyzing the motor 200 of FIG. 7. [0335] Turning to FIG. 7, the motor 200 is shown as including a stator 220 and a rotor 240 concentrically arranged about the stator 220. The stator 220 can include a predetermined number of coils A, B, C for a three-phase supply current. In other words, supply currents I.sub.A, I.sub.B, I.sub.C can pass through the coils A, B, C, respectively. The supply currents I.sub.A, I.sub.B, I.sub.C can include balanced AC currents, having a phase difference of 120 degrees therebetween. The coils A, B, C can be made of a conductive material, such as a metal and/or a metal alloy. The coils A, B, C can each generate respective magnetic fields (not shown) when the supply currents I.sub.A, I.sub.B, I.sub.C pass through the coils A, B, C. The magnetic fields can be controlled by controlling the supply currents I.sub.A, I.sub.B, I.sub.C. Optionally, each of the coils A, B, C can be wound around one or more cores (not shown). [0338]-0342] Turning to FIG. 8, a direct-quadrature-zero (dqo) transformation 260 for the motor 200 of FIG. 7 is shown. By changing reference frame, the dqo transformation 250 can mathematically transform the supply currents I.sub.A, I.sub.B, I.sub.C into a stationary three-phase system into a D-axis current and a Q-axis current in a rotating two-axis system. Thus, the dqo transformation 260 can simplify analysis of the motor 200. [0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans.). 

Regarding claim 11, Lan discloses the method as claimed in claim 1, wherein the first electrical signal is a trapezoidal signal or a pseudo-sinusoidal signal or a sinusoidal signal, or wherein the first electrical signal is a three-phase signal each phase of which is trapezoidal or pseudo-sinusoidal or sinusoidal (figs. 7-8 illustrates the electrical signal is pseudo-sinusoidal signal or a sinusoidal signal. [0334] One exemplary application of the method 400 is illustrated with reference to FIGS. 7 and 8. FIG. 7 shows an alternative embodiment of the motor 200 as comprising a three-phase AC motor; whereas, FIG. 8 shows reference frames for analyzing the motor 200 of FIG. 7. [0335] Turning to FIG. 7, the motor 200 is shown as including a stator 220 and a rotor 240 concentrically arranged about the stator 220. The stator 220 can include a predetermined number of coils A, B, C for a three-phase supply current. In other words, supply currents I.sub.A, I.sub.B, I.sub.C can pass through the coils A, B, C, respectively. The supply currents I.sub.A, I.sub.B, I.sub.C can include balanced AC currents, having a phase difference of 120 degrees therebetween. The coils A, B, C can be made of a conductive material, such as a metal and/or a metal alloy. The coils A, B, C can each generate respective magnetic fields (not shown) when the supply currents I.sub.A, I.sub.B, I.sub.C pass through the coils A, B, C. The magnetic fields can be controlled by controlling the supply currents I.sub.A, I.sub.B, I.sub.C. Optionally, each of the coils A, B, C can be wound around one or more cores (not shown).). 

Regarding claim 12, Lan discloses the method as claimed in claim 1, wherein the motor is a three-phase electric motor and wherein the first power supply signal is generated by a three-phase inverter ([0334] One exemplary application of the method 400 is illustrated with reference to FIGS. 7 and 8. FIG. 7 shows an alternative embodiment of the motor 200 as comprising a three-phase AC motor; whereas, FIG. 8 shows reference frames for analyzing the motor 200 of FIG. 7. [0335] Turning to FIG. 7, the motor 200 is shown as including a stator 220 and a rotor 240 concentrically arranged about the stator 220. The stator 220 can include a predetermined number of coils A, B, C for a three-phase supply current. In other words, supply currents I.sub.A, I.sub.B, I.sub.C can pass through the coils A, B, C, respectively. The supply currents I.sub.A, I.sub.B, I.sub.C can include balanced AC currents, having a phase difference of 120 degrees therebetween. The coils A, B, C can be made of a conductive material, such as a metal and/or a metal alloy. The coils A, B, C can each generate respective magnetic fields (not shown) when the supply currents I.sub.A, I.sub.B, I.sub.C pass through the coils A, B, C. The magnetic fields can be controlled by controlling the supply currents I.sub.A, I.sub.B, I.sub.C. Optionally, each of the coils A, B, C can be wound around one or more cores (not shown). [0338]-[0342] Turning to FIG. 8, a direct-quadrature-zero (dqo) transformation 260 for the motor 200 of FIG. 7 is shown. By changing reference frame, the dqo transformation 250 can mathematically transform the supply currents I.sub.A, I.sub.B, I.sub.C into a stationary three-phase system into a D-axis current and a Q-axis current in a rotating two-axis system. Thus, the dqo transformation 260 can simplify analysis of the motor 200. [0339] As shown in FIG. 8, the dqo transformation 260 can include an alpha-beta transformation 262 (or αβγ transformation or Clarke transformation). The alpha-beta transformation 262 can transform the supply currents I.sub.A, I.sub.B, I.sub.C in the stationary three-phase system into an α-axis current I.sub.α, and a β-axis current I.sub.β in a stationary two-axis system. [0340] The stationary three-phase system can be defined by A-axis, B-axis, C-axis aligned with the coils A, B, C, respectively.). 

Regarding claim 13, Lan discloses the electronic control device for controlling the supply of power to a polyphase motor , the device comprising at least one selected from the group consisting of hardware and software elements (fig 1; [0304] As shown in FIG. 1, the topology 100 can include a motor 200. The motor 200 can be configured for converting electrical energy into mechanical energy. An exemplary motor 200 can include a multi-phase brushless direct current (BLDC) motor (e.g. “polyphase motor”). [0311] The controller 300 can include one or more additional hardware components, as desired. Exemplary additional hardware components include, but are not limited to, a memory 320. The memory 320 can include any (non-transitory) computer-readable storage medium for storing machine-executable code. Exemplary memory 320 can include a random access memory (RAM), static RAM, dynamic RAM, read-only memory (ROM), programmable ROM, erasable programmable ROM, electrically erasable programmable ROM, flash memory, secure digital (SD) card, magnetic disk, optical disk, etc. Instructions for execution by the processor 310 can be stored on the memory 320. The processor 310 and the memory 320 can be provided in an integrated and/or discrete manner. [0312] Additionally and/or alternatively, the controller 300 can include a communication module 330. The communication module 330 can include any conventional hardware, interface, and/or software that operate to exchange data and/or instruction between the controller 300 and other control systems (not shown) in any wired and/or wireless communication manner. For example, the communication module 330 can include radio frequency (RF) circuitry (not shown) for receiving and/or transmitting RF signals, serial port, parallel port, and/or the like.) implementing a method comprising: 
supplying power to at least one phase of the motor with a first periodic or pseudo-periodic electrical signal capable of causing at least one selected from the group consisting of the motor and a structure linked to the motor to emit a first sound signal ([0014] In some embodiments of the disclosed method, the method further includes enabling the motor to generate an alert sound during the self-preheating. [0015] In some embodiments of the disclosed method, the enabling the motor to generate the alert sound occurs simultaneously with the self-preheating. [0021] In some embodiments of the disclosed method, an amplitude of the Q-axis current is selected to generate the alert sound at a target volume. [0022] In some embodiments of the disclosed method, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0061] In some embodiments of the disclosed system, the controller operates to enable the motor to generate an alert sound. [0062] In some embodiments of the disclosed system, enabling the motor to generate the alert sound occurs simultaneously with the self-preheating. [0064] a Q-axis current for vibrating a rotor about a stator in the motor to generate the alert sound. Also see [0109]-[0112]. [0379]-[0380], The preheat current 210 can sequentially and/or simultaneously preheat the motor 200 and generate the alert sound 280. For example, the preheat current 210 can simultaneously preheat the motor 200 and generate the alert sound 280. Advantageously, the alert sound 280 can inform an operator that the motor 200 is being preheated. User experience can thus be improved. [0381]-[0382] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans.), 
wherein the supply of power takes place while a rotor of the motor is kept stationary in relation to a stator of the motor ([0307] The motor 200 can self-preheat by using the preheat current 210. Stated somewhat differently, by receiving the preheat current 210, the motor 200 can generate heat within the motor 200. With the preheat current 210, the motor 200 can be stationary and/or can generate a mechanical motion.). 

Regarding claim 14, Lan discloses a actuator comprising a mechanical structure comprising a resonant element resonating at a given frequency ([0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans.). 

Regarding claim 15, Lan discloses an actuator system comprising an electronic control device as claimed in claim 13 and an actuator ([0379] Turning to FIG. 15, the motor 200 is shown as being configured to generate an alert sound 280. In one embodiment, the preheat current 210 can enable the motor 200 to generate the alert sound 280. An exemplary alert sound 280 can comprise any audible sound, such as beeping, music, voice, and/or a combination thereof. [0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans.). 

Regarding claim 17, Lan discloses a non-transitory data recording medium, able to be read by a computer, on which there is recorded a computer program comprising program code instructions for electronically controlling the supply of electric power to a polyphase motor that, when they are executed by a computer (fig 1; [0304] As shown in FIG. 1, the topology 100 can include a motor 200. The motor 200 can be configured for converting electrical energy into mechanical energy. An exemplary motor 200 can include a multi-phase brushless direct current (BLDC) motor (e.g. “polyphase motor”). [0311] The controller 300 can include one or more additional hardware components, as desired. Exemplary additional hardware components include, but are not limited to, a memory 320. The memory 320 can include any (non-transitory) computer-readable storage medium for storing machine-executable code. Exemplary memory 320 can include a random access memory (RAM), static RAM, dynamic RAM, read-only memory (ROM), programmable ROM, erasable programmable ROM, electrically erasable programmable ROM, flash memory, secure digital (SD) card, magnetic disk, optical disk, etc. Instructions for execution by the processor 310 can be stored on the memory 320. The processor 310 and the memory 320 can be provided in an integrated and/or discrete manner. [0312] Additionally and/or alternatively, the controller 300 can include a communication module 330. The communication module 330 can include any conventional hardware, interface, and/or software that operate to exchange data and/or instruction between the controller 300 and other control systems (not shown) in any wired and/or wireless communication manner. For example, the communication module 330 can include radio frequency (RF) circuitry (not shown) for receiving and/or transmitting RF signals, serial port, parallel port, and/or the like.), cause the computer to implement a method comprising: 
supplying power to at least one phase of the motor with a first periodic or pseudo-periodic electrical signal capable of causing at least one selected from the group consisting of the motor and a structure linked to the motor to emit a first sound signal ([0014] In some embodiments of the disclosed method, the method further includes enabling the motor to generate an alert sound during the self-preheating. [0015] In some embodiments of the disclosed method, the enabling the motor to generate the alert sound occurs simultaneously with the self-preheating. [0021] In some embodiments of the disclosed method, an amplitude of the Q-axis current is selected to generate the alert sound at a target volume. [0022] In some embodiments of the disclosed method, a frequency of the Q-axis current is selected to generate the alert sound at a target frequency. [0061] In some embodiments of the disclosed system, the controller operates to enable the motor to generate an alert sound. [0062] In some embodiments of the disclosed system, enabling the motor to generate the alert sound occurs simultaneously with the self-preheating. [0064] a Q-axis current for vibrating a rotor about a stator in the motor to generate the alert sound. Also see [0109]-[0112]. [0379]-[0380], The preheat current 210 can sequentially and/or simultaneously preheat the motor 200 and generate the alert sound 280. For example, the preheat current 210 can simultaneously preheat the motor 200 and generate the alert sound 280. Advantageously, the alert sound 280 can inform an operator that the motor 200 is being preheated. User experience can thus be improved. [0381]-[0382] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz, the alert sound 280 can be audible to humans.), 
wherein the supply of power takes place while a rotor of the motor is kept stationary in relation to a stator of the motor ([0307] The motor 200 can self-preheat by using the preheat current 210. Stated somewhat differently, by receiving the preheat current 210, the motor 200 can generate heat within the motor 200. With the preheat current 210, the motor 200 can be stationary and/or can generate a mechanical motion.). 

[0379] Turning to FIG. 15, the motor 200 is shown as being configured to generate an alert sound 280. In one embodiment, the preheat current 210 can enable the motor 200 to generate the alert sound 280. An exemplary alert sound 280 can comprise any audible sound, such as beeping, music, voice, and/or a combination thereof.). 

Regarding claim 19, Lan discloses the method as claimed in claim 6, wherein the animal deterrence sound signal is an ultrasonic sound signal ([0379] Turning to FIG. 15, the motor 200 is shown as being configured to generate an alert sound 280. In one embodiment, the preheat current 210 can enable the motor 200 to generate the alert sound 280. An exemplary alert sound 280 can comprise any audible sound, such as beeping, music, voice, and/or a combination thereof. [0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz (e.g. ultrasonic sound), the alert sound 280 can be audible to humans.). 

[0379] Turning to FIG. 15, the motor 200 is shown as being configured to generate an alert sound 280. In one embodiment, the preheat current 210 can enable the motor 200 to generate the alert sound 280. An exemplary alert sound 280 can comprise any audible sound, such as beeping, music, voice, and/or a combination thereof.). 

Regarding claim 21, Lan discloses the method as claimed in claim 8, wherein the frequency range extends from 1000 Hz to 5000 Hz (. [0381] Turning to FIG. 16, the motor 200 is illustrated with reference to a rotating two-axis system. The preheat current 210 can include a Q-axis current I.sub.Q for vibrating the rotor 240 about the stator 220. FIG. 16 shows the Q-axis current I.sub.Q as having an oscillating square waveform with a predetermined frequency. Torque exerted on the rotor 240 by the Q-axis current I.sub.Q can thus oscillate between at least two opposite directions, resulting in vibration of the rotor 240 in response. Such vibration can produce sound waves to generate the alert sound 280. When the frequency of the oscillation ranges from 20 Hz to 20 kHz (e.g. ultrasonic sound), the alert sound 280 can be audible to humans.). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJSHEED O BLACK-CHILDRESS/Examiner, Art Unit 2684                                                                                                                                                                                                        							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684